     Case: 3:17-cv-50144 Document #: 108 Filed: 09/18/20 Page 1 of 13 PageID #:1479




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Kirk et al.,

                  Plaintiffs,                            Case No. 3:17-cv-50144

                  v.                                     Judge John Robert Blakey

Clark Equipment Company,

                  Defendant.


                          MEMORANDUM OPINION AND ORDER

          Plaintiff Tyler Kirk injured his foot and ankle when the skid-steer loader he

was driving for his employer tipped over.                  He and his wife, Melissa Kirk, sue

Defendant Clark Equipment Company, the loader’s manufacturer, for strict liability

under a design defect theory (Count I) and for loss of consortium (Count II). [58].

Defendant now moves for summary judgment [79] and to exclude Plaintiffs’ liability

expert, Daniel Pacheco [76].             For the following reasons, this Court grants both

motions.

I.        Background

          A.      Tyler’s Accident

          Third-party Defendant Sterling Steel Company (Sterling)1 employed Tyler as

a torchman at its factory in Sterling, Illinois. [81] at ¶ 1. As part of his job duties,

Tyler operated the Bobcat Model S130 Skid-Steer Loader at issue (the Loader) to




1   Defendant filed a third-party contribution claim against Sterling. [44].

                                                     1
  Case: 3:17-cv-50144 Document #: 108 Filed: 09/18/20 Page 2 of 13 PageID #:1480




clean under roll lines at the factory. Id. at ¶ 2. To do so, Tyler drove the Loader up

and down a concrete ramp that he approximates inclined at a 30-degree angle. Id.

      On May 12, 2015, Tyler operated the Loader, equipped with a 62-inch low

profile bucket attachment, to clean scale material at the factory. Id. at ¶ 3. Operating

the Loader, Tyler scraped material from the floor into the bucket, and then

transported the material up the concrete ramp approach. Id. at ¶ 4. Tyler asserts

that the Loader began to bounce and tip forward as he prepared to dump the material

onto a dump pile at the top of the ramp. Id. at ¶ 5; [86] at ¶ 5. He then placed his

right foot near the front opening of the Loader in an attempt to stabilize himself; his

foot then slipped out and became caught between the Loader’s life-arm cross member

and mainframe cross member as the lift arms descended. [81] at ¶ 6; [86] at ¶ 6.

      No one witnessed Tyler’s accident. [81] at ¶ 8. Defendant asserts that Tyler

does not know “how full the bucket was or how the load looked” at the time of the

accident, [81] at ¶ 8; Tyler maintains that as he approached the dump pile, the bucket

was raised about chest high, he could see beneath the bucket, and it was possible the

load extended over the top of the bucket, [86] at ¶ 8.

      Tyler claims that he suffered serious injuries to his foot and ankle and that, as

a result, he underwent multiple surgeries and hospitalizations and experienced

permanent right leg disability and the loss of his job. [81] at ¶ 7; [86] at ¶ 7.

      B.     The Loader

      The Loader is primarily used for earth-moving, including digging, carrying,

and dumping loose materials with a bucket attachment. [81] at ¶ 12. At the time of



                                            2
  Case: 3:17-cv-50144 Document #: 108 Filed: 09/18/20 Page 3 of 13 PageID #:1481




Tyler’s accident, the Loader was equipped with solid rubber tires, rear axle

counterweights, and a heavy rear work light guard fabricated post sale. Id. at ¶ 9.

Combined, these features served to increase the Rated Operating Capacity (ROC) of

the Loader, or in other words, the weight that the bucket could safely carry, to

approximately 1,420 pounds. Id. at ¶ 10.

      C.     Plaintiffs’ Liability Expert

      Plaintiff retained Daniel Pacheco as his liability expert. [77-1]. Since 1964,

Pacheco has been employed in various engineering positions and has been licensed

as a professional engineer since 1970. Id. Since 1989, Pacheco has served as the

President of Polytechnic, Inc., providing forensic engineering analyses of mechanical

engineering issues, including the evaluation of the design and implementation of

material handling equipment. Id.

      In his eight-page report, Pacheco renders opinions on both design flaw and

causation. As to design, he opines that the Loader was “unreasonably dangerous for

its intended and foreseeable use because it had the innate propensity to not perform

as the consumer/operator would expect.” Id. at 8. More specifically, Pacheco contends

that the Loader’s “design providing for the use of the 62” LP bucket . . . made it highly

likely, if not certain, that the bucket would be loaded in excess of the loader’s Rated

Operating Capacity of 1300/1400 lbs.” Id. Pacheco opines that limiting the size of

the bucket to a 54-inch capacity “would have prevented exceeding the Rated

Operating Capacity of 1300/1400 lbs. and prevented the tip forward at the time of Mr.

Kirk’s injury.” Id. at 9.



                                           3
  Case: 3:17-cv-50144 Document #: 108 Filed: 09/18/20 Page 4 of 13 PageID #:1482




      As to causation, Pacheco opines that the “unreasonably dangerous condition”

of the Loader equipped with the 62-inch bucket “directly contributed to cause the leg

injury suffered by Tyler Kirk because the sudden tip forward resulted in Mr. Kirk's

proper attempt to lower the bucket while his leg was instinctively and inadvertently

[sic] positioned in the zone where it was crushed between the descending lift arm

cross member and loader frame.” Id.

II.   Legal Standard

      A.     Rule 702 and Daubert

      Federal Rule of Evidence 702 and the Supreme Court’s decision in Daubert v.

Merrell Dow Pharm., Inc., 509 U.S. 579 (1993) govern the admissibility of expert

testimony. Expert testimony is admissible under Rule 702 if technical or specialized

knowledge “will assist the trier of fact to understand the evidence or to determine a

fact in issue.” Essentially, district courts act as gatekeepers and must ensure

that expert testimony “is not only relevant, but reliable.”      Kumho Tire Co. v.

Carmichael, 526 U.S. 137, 147 (1999) (internal quotation marks omitted). Relevant

factors in this determination include testing, peer review, error rates, and acceptance

by the relevant expert community. See Daubert, 509 U.S. at 593–94. The reliability

inquiry is flexible, however, and not all of these factors will apply in every

case. See Kumho, 526 U.S. at 141.

      In assessing the admissibility of expert opinions, courts do not focus upon “the

ultimate correctness of the expert’s conclusions,” Schultz v. Akzo Nobel Paints, LLC,

721 F.3d 426, 431 (7th Cir. 2013), but “solely on principles and methodology,”

Daubert, 509 U.S. at 595.      The “soundness of the factual underpinnings” and
                                          4
  Case: 3:17-cv-50144 Document #: 108 Filed: 09/18/20 Page 5 of 13 PageID #:1483




“correctness of the expert’s conclusions” may affect any ultimate determination on

the merits, but do not govern admissibility. See Smith v. Ford Motor Co., 215 F.3d

713, 718–19 (7th Cir. 2000). The expert must explain his or her methodology and

cannot “simply assert a bottom line.” Metavante Corp. v. Emigrant Sav. Bank, 619

F.3d 748, 761 (7th Cir. 2010). Finally, the expert “may be qualified by knowledge,

skill, experience, training, or education.”   See Smith, 215 F.3d at 718 (internal

quotation marks omitted). District courts have “great latitude in determining not

only how to measure the reliability of the proposed expert testimony but also whether

the testimony is, in fact, reliable.” United States v. Pansier, 576 F.3d 726, 737 (7th

Cir. 2009).

      B.      Summary Judgment

      Summary judgment is proper where there is “no dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A

genuine dispute as to any material fact exists if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). The party seeking summary judgment has the

burden of establishing that there is no genuine dispute as to any material fact. See

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

      In determining whether a genuine issue of material fact exists, this Court must

construe all facts and reasonable inferences in the light most favorable to the non-

moving party. King v. Hendricks Cty. Commissioners, 954 F.3d 981, 984 (7th Cir.

2020). The non-moving party bears the burden of identifying the evidence creating



                                          5
  Case: 3:17-cv-50144 Document #: 108 Filed: 09/18/20 Page 6 of 13 PageID #:1484




an issue of fact. Hutchison v. Fitzgerald Equip. Co., Inc., 910 F.3d 1016, 1021–22 (7th

Cir. 2018). To satisfy this burden, the non-moving party “must do more than simply

show that there is some metaphysical doubt as to the material facts.” Matsushita

Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986); Barnes v. City

of Centralia, Illinois, 943 F.3d 826, 832 (7th Cir. 2019). Thus, a mere “scintilla of

evidence” supporting the non-movant’s position does not suffice; “there must be

evidence on which the jury could reasonably find” for the non-moving party.

Anderson, 477 U.S. at 252.

III.   Analysis

       Defendants move to exclude Pacheco’s opinions [76] and for summary

judgment [79]. Because Plaintiff requires expert testimony to prevail, the motion to

exclude is dispositive of the case, and this Court accordingly begins its analysis here.

       A.    Motion to Exclude Pacheco

       In moving to exclude, Defendant argues that Pacheco failed to employ a

reliable methodology for arriving at his opinion. [77] at 12. Pacheco opines that the

Loader is defective only when equipped with a 62-inch or larger bucket, because the

size of the bucket allows for a load so heavy that it causes the Loader to tip over; he

also opines that, in this case, the defect in fact caused Tyler’s accident. [77-1] at 8–9;

[77-2] at 17. Upon review of Pacheco’s report and deposition testimony, this Court

agrees that the record reflects “too great an analytical gap” between the undisputed

portions of the factual record and Pacheco’s opinions on design flaw and causation,

rendering the opinions unreliable, and ultimately, inadmissible. General Electric Co.

v. Joiner, 522 U.S. 136, 146 (1997).

                                            6
  Case: 3:17-cv-50144 Document #: 108 Filed: 09/18/20 Page 7 of 13 PageID #:1485




      As to his opinion that the Loader is defective, Pacheco speculates that the “very

short wheelbase of the machine (less than three feet), in conjunction with the load in

the bucket, causes a designed propensity for the loader to tip forward because,

unknown to the operator, the foreseeable load in the 62” bucket could exceed the

Rated Operating Capacity.” [77-1] at 8. Pacheco does not explain the basis for this

opinion, and Pacheco cites no scientific studies, treatises, or other generally accepted

industry standards to support this bare conclusion. See generally [77-1]. Nor does he

offer data from other similar accidents involving either this particular Loader or even

similar skid-steer loaders. Id. Despite the opportunity for testing and inspection,

Pacheco concedes he performed no testing or inspection of any kind as to the

equipment (or accident site) at issue, in order to support his conclusion that the 62-

inch bucket, in fact, results in tipping when filled with excess weight. [77-2] at 24.

In short, Pacheco fails to utilize a proper factual basis or discernible methodology to

support his conclusion that the Loader is unreasonably dangerous, rendering that

portion of his opinion wholly unreliable. Korte v. Exxonmobil Coal USA, Inc., 164 F.

App’x 553, 557 (7th Cir. 2006) (affirming exclusion of expert who “formed his opinion

without sufficient scientific evidence confirming the validity of this premise.”).

      Pacheco’s causation opinion is similarly unreliable. In concluding that the

Loader’s alleged design flaw caused Tyler’s accident, Pacheco utilizes no identifiable

scientific or systemic method. Instead, Pacheco appears to come to his causation

opinion through his observations that: (1) the Loader’s manual and training materials

advise operators that it “can tip forward if the bucket is overloaded”; and that (2)



                                           7
  Case: 3:17-cv-50144 Document #: 108 Filed: 09/18/20 Page 8 of 13 PageID #:1486




industry “literature shows that forward tipping of skid steer loaders . . . has been one

of the most frequent causes of injury and death from use of such equipment.” [77-1]

at 6, 7.    But an analytical gap exists between the fact that overloaded buckets on

skid-steer loaders can cause a loader to tip and the conclusion that this particular

Loader’s 62-inch bucket caused the overloading and subsequent tipping in this

instance. Pacheco fails to bridge this gap. He concedes that he does not know the

weight of the Loader’s bucket at the time it tipped, [77-2] at 30, much less whether

the weight in the bucket actually exceeded the ROC at the time it tipped, id. at 14.

Moreover, as discussed above, Pacheco performed no testing on the Loader or an

exemplar loader to confirm his theory of causation; nor does there exist any evidence

of peer review or general acceptance of his conclusory theory.

        Additionally, Rule 702 directs courts to consider “whether the expert has

adequately accounted for obvious alternative explanations.” Fed. R. Evid. 702 (2000)

Committee Note. Pacheco fails here as well, as his report lacks reference to any

obvious potential alternative causes of Tyler’s accident, such as Tyler’s speed while

driving the Loader, the grade and quality of the ramp, possible operator error, or

potential damage to the Loader itself, among other factors. [77-1]. In fact, Pacheco

conceded at his deposition that he does not know how fast Tyler was traveling at the

time of the accident, [77-2] at 21; never visited the Sterling factory, id. at 8; never

independently verified the grade of the ramp, id.; and never inspected the Loader, id.

at 8.      Pacheco thus failed to fully investigate facts that could be germane to

alternative causes of Tyler’s accident, further underscoring the unreliability of his



                                           8
     Case: 3:17-cv-50144 Document #: 108 Filed: 09/18/20 Page 9 of 13 PageID #:1487




causation opinion. Gopalratnam v. Hewlett-Packard Co., 877 F.3d 771, 787 (7th Cir.

2017) (affirming exclusion of expert in part because he “failed to account for other

possible explanations in arriving at his conclusion”); Brown v. Burlington N. Santa

Fe Ry. Co., 765 F.3d 765, 774 (7th Cir. 2014) (affirming exclusion of expert for failing

to investigate and rule out any serious alternative causes).

          Ultimately, Pacheco’s proffered opinions fall short of meeting any of the

reliability factors articulated in Daubert—testing, general acceptance, peer review,

error rates. 509 U.S. at 593–94. These deficiencies demonstrate that Pacheco’s

methodology fails to meet the requisite “level of intellectual rigor that characterizes

the practice of an expert in the relevant field.” Kumho, 526 U.S. at 152; C.W. ex rel.

Wood v. Textron, Inc., 807 F.3d 827, 837 (7th Cir. 2015). This Court thus excludes

Pacheco’s opinions in their entirety.

          B.      Defendant’s Motion for Summary Judgment

          Pacheco’s exclusion is fatal to Plaintiffs’ claims on which Defendant moves for

summary judgment. To prove his strict liability design defect claim (Count I), Tyler

must establish: (1) a condition of the product as a result of design, (2) that made the

product unreasonably dangerous, (3) and that existed at the time the product left the

defendant’s control, and (4) an injury to the plaintiff, (5) that was proximately caused

by the condition. Clark v. River Metals Recycling, LLC, 929 F.3d 434, 439 (7th Cir.

2019) (citing Mikolajczyk v. Ford Motor Co., 901 N.E.2d 329, 345 (Ill. 2008)).2




2   The parties agree that Illinois law governs. [80] at 7; [85] at 7–9.

                                                      9
 Case: 3:17-cv-50144 Document #: 108 Filed: 09/18/20 Page 10 of 13 PageID #:1488




Without Pacheco’s testimony, Plaintiff fails to raise a triable issue on two essential

elements on his claim: unreasonably dangerous design and causation.

       First, Illinois courts recognize that in “design defect cases involving a

specialized piece of equipment, the design and manufacture of which requires

specialized knowledge, expert testimony is required unless the defect is obvious and

thus within a juror’s common understanding and experience.” Lott v. ITW Food

Equip. Grp. LLC, No. 10 CV 1686, 2013 WL 3728581, at *25 (N.D. Ill. July 15, 2013);

see also Clark, 929 F.3d at 439 (Illinois design defect actions “often involve specialized

knowledge or expertise outside the layman’s knowledge,” and thus may require

expert testimony) (quoting See Baltus v. Weaver Div. of Kidde & Co., 557 N.E.2d 580

(Ill. App. Ct. 1990)); Show v. Ford Motor Co., 659 F.3d 584, 585 (7th Cir. 2011)

(“Several intermediate appellate decisions in Illinois say that expert testimony is

vital in design-defect suits when aspects of a product’s design or operation are outside

the scope of lay knowledge.”).      Thus, where a plaintiff lacks admissible expert

testimony to prove that a design of a specialized piece of equipment renders it

unreasonably dangerous, the court must grant summary judgment to the defendant.

See Bielskis v. Louisville Ladder, Inc., 663 F.3d 887, 899 (7th Cir. 2011) (affirming

summary judgment where district judge excluded the plaintiff’s expert on the design

of a scaffold).

       Here, the Loader is not a simple product that lay jurors commonly see or use,

but a specialized piece of industrial equipment that falls outside of a juror’s common

understanding and experiences. See Henry v. Panasonic Factory Automation Co., 917



                                           10
 Case: 3:17-cv-50144 Document #: 108 Filed: 09/18/20 Page 11 of 13 PageID #:1489




N.E.2d 1086, 1092 (Ill. App. Ct. 2009) (affirming summary judgment where the

plaintiff lacked expert testimony on whether an industrial machine was

unreasonably dangerous); Fulton v. Theradyne Corp., No. 06 C 1321, 2007 WL

772953, at *4 (N.D. Ill. Mar. 12, 2007) (granting summary judgment on design defect

claim where the plaintiff failed to present admissible expert evidence regarding the

design of a medical device); cf. Clark, 929 F.3d at 440 (a product such as a chair might

be “so simple” such that expert testimony is unnecessary to explain to a jury why its

design renders it unreasonably dangerous). Accordingly, Tyler needs expert or other

supporting testimony to prove that the Loader’s design, in fact, rendered it

“unreasonably dangerous.” Clark, 929 F.3d at 440. But because this Court has

excluded Pacheco, Tyler has none, thus foreclosing his ability to prove this essential

element of his claim.

      Pacheco’s exclusion similarly dooms Tyler’s evidence of causation. Where, as

here, a product’s design and operation “are beyond the understanding of a lay person,”

Illinois courts require a plaintiff to present expert testimony to establish that a

product’s alleged design flaw proximately caused his or her injuries. Horne v. Home

Depot U.S.A., Inc., No. 17 CV 8080, 2019 WL 556709, at *7 (N.D. Ill. Feb. 12, 2019);

Show v. Ford Motor Co., 697 F. Supp. 2d 975, 982 (N.D. Ill. 2010), aff’d, 659 F.3d 584

(7th Cir. 2011). Here, Tyler requires an expert to explain the mechanics of the

Loader, and specifically, the science behind the theory that the bucket’s weight

caused the Loader to tip over. Pacheco’s exclusion, however, leaves Tyler with solely

his own inadmissible speculation that a design flaw in the Loader caused his injuries.



                                          11
 Case: 3:17-cv-50144 Document #: 108 Filed: 09/18/20 Page 12 of 13 PageID #:1490




Thus, Tyler fails to raise a triable issue as to causation on this record. Ervin v.

Johnson & Johnson, Inc., 492 F.3d 901, 904–05 (7th Cir. 2007) (affirming summary

judgment of products liability claim where no other evidence of causation existed

outside of excluded expert’s testimony).

      Because Tyler fails to create a triable issue on two elements of his design defect

claim, this Court grants summary judgment to Defendant on Count I. In re Zimmer

Nexgen Knee Implant Prod. Liab. Litig., 218 F. Supp. 3d 700, 721 (N.D. Ill. 2016) (if

“an element of a claim requires expert testimony and that expert testimony is

inadmissible under Daubert, the court must grant summary judgment on that

claim”), aff’d sub nom. In re Zimmer, NexGen Knee Implant Prod. Liab. Litig., 884

F.3d 746 (7th Cir. 2018). Moreover, because Melissa’s loss of consortium claim (Count

II) derives from and depends upon the viability of Tyler’s design defect claim, this

Court also grants summary judgment to Defendant on that claim. See Ramirez v.

City of Chicago, 129 N.E.3d 612, 620 (Ill. App. Ct. 2019). Finally, this Court dismisses

Defendant’s third-party contribution claim against Sterling as moot. 740 ILCS 100/2.




                                           12
 Case: 3:17-cv-50144 Document #: 108 Filed: 09/18/20 Page 13 of 13 PageID #:1491




IV.   Conclusion

      For the reasons explained above, this Court grants Defendant’s motion to

exclude Pacheco [76], and grants Defendant’s motion for summary judgment [79].

The Clerk is directed to enter judgment for Defendant on both counts of Plaintiffs’

amended complaint [58].      In light of the foregoing, Defendant’s third-party

contribution claim [44] against Third-Party Defendant Sterling is dismissed as moot.

Civil case terminated.


Dated: September 18, 2020
                                             Entered:


                                             ____________________________
                                             John Robert Blakey
                                             United States District Judge




                                        13
